689 S.E.2d 138 (2009)
STATE of North Carolina
v.
Ronnie Wallace LONG.
No. 265PA09.
Supreme Court of North Carolina.
December 10, 2009.
Elizabeth F. Parsons, Daniel P. O'Brien, Assistant Attorneys General, for State of North Carolina.
Katherine Jane Allen, Assistant Appellate Defender, Marilyn G. Ozer, Chapel Hill, for Ronnie Wallace Long.

ORDER
Upon consideration of the petition filed by State of NC on the 26th of June 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of December 2009."
Upon consideration of the petition filed by State of NC on the 26th of June 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Cabarrus County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 10th of December 2009."